[Cite as State v. Hatfield, 2016-Ohio-3275.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 STATE OF OHIO                                       :
                                                     :
          Plaintiff-Appellee                         :   C.A. CASE NO. 2015-CA-50
                                                     :
 v.                                                  :   T.C. NO. 15CR59
                                                     :
 ELIZABETH N. HATFIELD                               :   (Criminal appeal from
                                                     :    Common Pleas Court)
          Defendant-Appellant                        :
                                                     :

                                                ...........

                                               OPINION

                  Rendered on the ___3rd___ day of _____June_____, 2016.

                                                ...........

ELIZABETH A. ELLIS, Atty, Reg. No. 0074332, Assistant Prosecuting Attorney, 55
Greene Street, Xenia, Ohio 45385
     Attorney for Plaintiff-Appellee

THOMAS B. SCOTT, Atty. Reg. No. 0075341, 130 West Second Street, Suite 2103,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                               .............

DONOVAN, P.J.

        {¶ 1} Elizabeth Hatfield was originally charged by indictment with one count of

Illegal Assembly or Possession of Chemicals for the Manufacture of Drugs, a felony of

the third degree in violation of R.C. 2925.041. A second count in the indictment set forth

a charge of Aggravated Possession of Drugs, a felony of the second degree in violation
                                                                                          -2-


of R.C. 2925.11(A).

         {¶ 2} On June 9, 2015, Hatfield plead guilty to count one, Illegal Assembly or

Possession of Chemicals for the Manufacture of Drugs and the second count of

Aggravated Possession was dismissed. Prior to accepting Hatfield’s plea, the court

engaged in a thorough Crim.R. 11 colloquy. The plea transcript reflects the prosecutor’s

recitation of the facts supporting the indictment and the trial court’s finding that the plea

was knowingly, intelligently and voluntarily entered.      The trial court ordered a pre-

sentence investigation and scheduled the disposition for July 23, 2015.

         {¶ 3} On July 23, Hatfield appeared for sentencing. The trial court sentenced

Hatfield to 18 months in prison. The trial court noted the seriousness and recidivism

factors that applied to the case and its findings are reflected in Hatfield’s judgment entry

of conviction. See State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E. 3d

659. Hatfield, we note, had several prior misdemeanor convictions, as well as prior

unsuccessful community control supervision.

         {¶ 4} Hatfield filed a notice of appeal on August 21, 2015. On January 7, 2016,

appointed counsel filed an Anders brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) in which he represented to us that after review of

the record he could find no arguably meritorious issues to present on appeal.             By

magistrate’s order on January 14, 2016, we informed Hatfield that her counsel had filed

an Anders brief and the significance of an Anders brief. We invited Hatfield to file a pro

se brief within 60 days from January 14, 2016. Hatfield has not filed anything with this

court.

         {¶ 5} Pursuant to our responsibilities under Anders, we have conducted an
                                                                                     -3-


independent review of the entire record, including the pre-sentence report. Having done

so, we agree with the assessment of appointed counsel that there are no arguably

meritorious issues to present on appeal.

      {¶ 6} Accordingly, the judgment appealed from is affirmed.

                                      ..........

FAIN, J. and HALL, J., concur.

Copies mailed to:

Elizabeth A. Ellis
Thomas B. Scott
Elizabeth Hatfield
Hon. Michael A. Buckwalter